DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 14A-14B each should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ground electrode, claims 1 and 3-4” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, lines 28-29, please, change “the plurality of outer electrodes is arranged so as to be exposed from the first resin film” to - - the plurality of outer electrodes is arranged so as to be exposed from the second resin film - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi et al. (U.S. 2008/0210462) hereafter Kawagishi in view of Yoo et al. (U.S. 2016/0035678) hereafter Yoo.
As to claim 1, Kawagishi discloses a circuit module (A) as shown in figures 1-5 comprising:
a substrate (1) including a plurality of inner conductors (10, para-0046);
a first electronic component (4, para-0045) arranged on one main surface (top surface) of the substrate (1);
a first resin layer (20) provided on the one main surface and configured to seal the first electronic component (4);
a plurality of outer electrodes (8) provided on another main surface (bottom surface) of the substrate and including a ground electrode (11);
a conductor film (12) provided at least on an outer surface of the first resin layer (20) and a side surface of the substrate (1) and connected to the ground electrode (11), and a resin film (7, 13),
wherein the resin film includes a first resin film (7) provided on the other main surface and a plurality of second resin films (13) provided so as to extend from the first resin film (7) in an outer side portion relative to the first resin film in a plane direction of the substrate,
the plurality of outer electrodes (8) is arranged so as to be exposed from the first resin film, and
arbitrary adjacent two of the second resin films (13) among the plurality of second resin films are arranged so as to be spaced from each other (the gap between the electrodes 11 and shielding electrode 6).
	Kawagishi does not specifically disclose at least one of the plurality of inner conductors interposed between the conductor film and the ground electrode. 
	Yoo teaches a semiconductor package as shown in figures 1-2 comprising at least one of the plurality of inner conductors (111) interposed between the conductor film (150) and the ground electrode (not label but the electrode connected to the solder ball 140), see para-0032. 
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yoo employed in the circuit module of Kawagishi in order to provide grounding or shielding structure for the circuit module.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: neither the references cited nor the cited references teach, suggest, or in combination of a circuit module having a resin film, wherein the resin film includes a first resin film provided on the second resin layer and a plurality of second resin films provided so as to extend from the first resin film in an outer side portion relative to the first resin film in a plane direction of the substrate, arbitrary adjacent two of the second resin films among the plurality of second resin films are arranged so as to be spaced from each other (claim 3), and on a surface of the second resin layer, a first projecting portion and a plurality of second projecting portions provided so as to extend from the first projecting portion in an outer Side portion in the plane direction of the substrate are formed, and arbitrary adjacent two of the second projecting portions among the plurality of second projecting portions are arranged so as to be spaced from each other (claim 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848